Appeal by the defendant from an amended judgment of the County Court, Orange County (Rosenwasser, J.), rendered March 14, 2002, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of vehicular manslaughter in the second degree.
Ordered that the amended judgment is affirmed.
Contrary to the defendant’s contention, the sentence imposed upon the finding that he violated a condition of probation was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Schmidt, J.P, Rivera, Skelos and Lunn, JJ., concur.